Citation Nr: 0825802	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a heart 
disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The RO denied an application to reopen a claim for service 
connection for a heart disability in October 2004 and the 
veteran did not appeal.

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied an application 
to reopen the claim for service connection for a heart 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a heart disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In May 2006 and December 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  These requirements were fulfilled in 
the March 2005 letter.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  Thus, the duties to notify and assist have 
been met.

Analysis

The RO initially denied service connection for a heart murmur 
in September 1968. Applications to reopen a claim for service 
connection for a heart disability were denied in July 1970, 
August 2004, and October 2004.  The veteran was informed of 
those decisions and he did not file a timely appeal.  The 
October 2004 decision denying the application to reopen for 
service connection for a heart disability is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

The evidence before VA at the time of the prior final 
decisions consisted of the veteran's service medical records 
and VA treatment records.  The RO initially denied service 
connection for a heart murmur in September 1968.  Noting that 
service medical records showed that the veteran had a 
functional systolic murmur at the apex, the RO found that the 
condition was a constitutional or developmental defect and 
not a disability for which service connection could be 
granted.  Subsequently, in July 1970, August 2004, and 
October 2004, the RO denied applications to reopen service 
connection for a heart disability citing that no new and 
material evidence had been provided.  The veteran had 
submitted VA medical records reflecting treatment for a heart 
disability in conjunction with pneumonia and including 
diagnoses of hypertension and coronary artery disease.   

In February 2005, the veteran sought to reopen his claim for 
a heart disability.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The new evidence received since the October 2004 rating 
decision includes VA and private treatment records showing 
treatment for a heart disability and noting a history of 
various other heart disabilities (including hypertension, 
coronary artery disease and a previous cerebrovascular 
accident).  

Although the veteran has submitted new evidence that was not 
before the RO in October 2004, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The additional evidence does not 
demonstrate a relevant heart disability in service or a heart 
disability with compensable symptoms within a year of service 
discharge.  While the evidence was not previously considered, 
it does not raise a reasonable possibility of substantiating 
the claim.  The veteran has, therefore, not presented new and 
material evidence to reopen the claim for service connection.  
Accordingly, the petition to reopen is denied.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a heart disability. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


